* ' Case 3:19-cr-00012-DMS Document 39 Filed 05/29/20 PagelD.72 Page 1 of 2
AO 245D (CASD Rey, 1/19) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)
FERMIN HERNANDEZ-LIEVANOS | Case Number: 19CROPt2-p¥Ms =
. Meghan Blanco CJA ir i LL. ic
, . Defendant’s Attorney
REGISTRATION NO. 72575298 | MAY 29 2090
tJ ° . _ |
. CLERK US O15
THE DEFENDANT: SOUTHERN DISTAIGT OF CALIFORNIA
[x] admitted guilt to violation of allegation(s) No. 1 and 3 (Judicial Notice taken) [ey et DEPUTY
L} was found guilty in violation of allegation(s) No. : , after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 Committed a federal, state or local offense

3 Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
“change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

May 29, 2020

Date of Imposition of Sentence

ww
HON. Dana M. Sabraw a
UNITED STATES DISTRICT JUDGE

 
:

 

. Case 3:19-cr-00012-DMS Document 39 Filed 05/29/20 PagelD.73 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations |

 

DEFENDANT: FERMIN HERNANDEZ-LIEVANOS oo Judgment - Page 2 of 2
CASE NUMBER: 19CR0012-DMS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TWELVE (12) MONTHS AND ONE (1) DAY, concurrent to 19cr4115-JM.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OU

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
ES at. AM. on .

 

 

Cl as notified by the United States Marshal.
g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
C] on or before
‘as notified by the United States Marshal.
Cas notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on —_ to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

19CR0012-DMS

 
